Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


In the Interest of J.W., S.S., J.S., and S.S.,          Appeal from the 62nd District Court of
Children                                                Hopkins County, Texas (Tr. Ct. No.
                                                        CV44470).          Memorandum Opinion
No. 06-21-00098-CV                                      delivered by Justice Carter,* Chief Justice
                                                        Morriss and Justice Stevens participating.
                                                        *Retired, Sitting by Assignment.


        As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. We affirm the trial court’s order terminating Mother’s parental rights to all four
children and also affirm the trial court’s judgment terminating Father’s parental rights to S.S.,
J.S., and S.S. However, we vacate the trial court’s judgment terminating Father’s parental rights
to J.W. In all other respects, the trial court’s judgment is affirmed.
        We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.

                                                         RENDERED FEBRUARY 3, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk